 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   SOPHIA ELLIOTT, et al.,                           Case No. 1:17-cv-01214-LJO-SAB

12                  Plaintiffs,                        ORDER DISREGARDING DISMISSAL OF
                                                       DEFENDANTS COUNTY OF FRESNO
13          v.                                         AND ANDRES SOLIS AND DIRECTING
                                                       CLERK OF THE COURT TO
14   ROBERT ROSS, et al.,                              ADMINISTRATIVELY TERMINATE
                                                       FRESNO COUNTY SHERIFF’S
15                  Defendants.                        DEPARTMENT AS A DEFENDANT IN
                                                       THIS MATTER
16
                                                       (ECF No. 44)
17
                                                       FOURTEEN DAY DEADLINE
18

19         Dominic Elliott, a minor, by and through his guardian ad litem, and Sophia Elliott

20 (collectively “Plaintiffs”) filed this action in Fresno County Superior Court on August 11, 2017,

21 against Deputy Andres Solis, Fresno County Sheriff’s Department, County of Fresno, Robert

22 Ross, and Patrick J. McComb. (ECF No. 1-1.) On September 8, 2017, Defendants removed this

23 action to the Eastern District of California. (ECF No. 1.) Defendants’ motion to dismiss and

24 motion for a more definite statement were granted on November 13, 2017. (ECF Nos. 16, 17.)

25         Plaintiffs filed a first amended complaint on November 27, 2017, against Deputy Andres

26 Solis, County of Fresno, Robert Ross, and Patrick J. McComb. (ECF No. 18.) On December 11,
27 2017, Defendants County of Fresno and Solis filed an answer to the first amended complaint.

28 (ECF No. 19.) On December 28, 2017, Defendants McComb and Ross filed an answer to the


                                                   1
 1 complaint. (ECF No. 21.)

 2          On March 27, 2019, Defendants McComb and Ross filed a motion for summary

 3 judgment that is currently pending before the district judge. (ECF No. 36.)

 4          On April 18, 2019, Plaintiffs filed an application for an order of dismissal of Defendants

 5 Solis and County of Fresno. (ECF No. 44.) Plaintiffs’ application states that the County of

 6 Fresno does not have any objection to this request and it is unknown whether Defendant

 7 McComb will stipulate to the dismissal. (Id.)

 8          Rule 41(a) of the Federal Rules of Civil Procedure allows a party to dismiss some or all

 9 of the defendants in an action through a Rule 41(a) notice. Wilson v. City of San Jose, 111 F.3d

10 688, 692 (9th Cir. 1997). Under Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, ‘a

11 plaintiff has an absolute right to voluntarily dismiss his action prior to service by the defendant

12 of an answer or a motion for summary judgment.’ ” Commercial Space Mgmt. Co., Inc. v.

13 Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999) (quoting Wilson v. City of San Jose, 111

14 F.3d 688, 692 (9th Cir. 1997)). Here, all defendants have filed an answer, so Plaintiffs cannot

15 voluntarily dismiss the defendants pursuant to Rule 41(a)(1)(A)(i).

16          Federal Rule of Civil Procedure 41(a)(1)(A)(ii) provides that a “plaintiff may dismiss an

17 action without a court order by filing a stipulation of dismissal signed by all parties who have

18 appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). Plaintiffs have not filed a stipulation to the dismissal

19 of Defendants Fresno County and Solis and have indicated that it is unknown whether Defendant
20 McComb will stipulate to the dismissal. Further, the application does not address Defendant

21 Ross or Solis and whether they are willing to stipulate to the dismissal.

22          A party may also dismiss an action by filing a motion requesting the Court to dismiss the

23 action. Fed. R. Civ. P. 41(a)(2). A motion for voluntary dismissal under Rule 41(a)(2) is

24 addressed to the sound discretion of the district court. Hamilton v. Firestone Tire & Rubber Co.

25 Inc., 679 F.2d 143, 145 (9th Cir. 1982). Plaintiffs have not filed a motion for dismissal which

26 complies with Local Rule 230.
27          Plaintiffs’ application for an order of dismissal is defective under Rule 41(a) because it is

28 not a signed stipulation by all parties who have appeared and it is not a motion under Rule


                                                     2
 1 41(a)(2). If Plaintiffs wish to dismiss specified defendants from this action, they are required to

 2 comply with the procedures set forth in Rule 41 by filing a stipulation that complies with Rule

 3 41(a)(1)(A)(ii) or a motion under Rule 41(a)(2).

 4          The Court also notes that the Fresno County Sheriff’s Department was not terminated as

 5 a defendant although they were not named in the first amended complaint. The Court shall

 6 therefore direct that the defendant be administratively terminated in this action.

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1.      Plaintiffs’ application for an order of dismissal is DISREGARDED;

 9          2.      Plaintiffs’ shall file a request for dismissal that complies with Rule 41 of the

10                  Federal Rules of Civil Procedure within fourteen (14) days of the date of service

11                  of this order; and

12          3.      The Clerk of the Court is DIRECTED to administratively terminate Fresno

13                  County Sheriff’s Department as a defendant in this matter.

14
     IT IS SO ORDERED.
15

16 Dated:        April 19, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27

28


                                                      3
